[EDITORS' NOTE:  THIS PAGE CONTAINS HEADNOTES. HEADNOTES ARE NOT AN OFFICIAL PRODUCT OF THE COURT, THEREFORE THEY ARE NOT DISPLAYED.] *Page 878 
Upon reargument: Order of Appellate Division and determination of State Tax Commission modified by annulling the determination of the State Tax Commission to the extent of 42.53% of the tax involved and, as so modified, affirmed, with costs in this court and in the Appellate Division. No opinion.
Concur: LOUGHRAN, Ch. J., LEWIS, CONWAY, DESMOND, DYE and FULD, JJ.